724 So. 2d 138 (1998)
Leroy LYLES, Appellant,
v.
STATE of Florida, Appellee.
No. 97-3781.
District Court of Appeal of Florida, First District.
November 30, 1998.
Nancy A. Daniels, Public Defender, and Mark E. Walker, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and J. Ray Poole, Tallahassee, for Appellee.
PER CURIAM.
After a jury trial, appellant was adjudged guilty of battery as to count I, burglary of a dwelling with an assault or battery as to count II, and obstructing or opposing a police officer in the execution of his legal duty as to count III. He was sentenced as to all three crimes.
Among issues raised on appeal, appellant argues that it was error to adjudicate him guilty of both burglary with a battery and simple battery where both offenses involved the same battery. The state agrees that the offense of simple battery was subsumed by the greater offense of burglary with a battery. Consequently, we reverse the conviction and sentence for simple battery. In all other respects, the judgment and sentences on appeal are affirmed.
JOANOS, ALLEN and WEBSTER, JJ., concur.